Citation Nr: 1814596	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-25 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for bipolar disorder; and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for hypertension; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been received sufficient to reopen the issues of entitlement to service connection for bipolar disorder and hypertension.  

The Veteran presented testimonial evidence at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A copy of the transcript from that hearing is of record.

The issues of entitlement to service connection for a psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bipolar disorder and hypertension; the Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the denials of service connection.   

2.  In July 2001, January 2009, and May 2010 decisions, the RO found that no new and material evidence had been submitted sufficient to reopen the issues of entitlement to service connection for bipolar disorder and hypertension; following the most recent, May 2010 decision, the Veteran did not submit a NOD and new and material evidence was not received within the relevant appeal period following the decision not to reopen the claims.

3.   Evidence associated with the claims file since the May 2010 decision declining to reopen the Veteran's claims for entitlement to service connection for bipolar disorder and hypertension is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2010 decision denying service connection for bipolar disorder and hypertension is final.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2017).

2.  As evidence pertinent to the claim of entitlement to service connection for bipolar disorder since the May 2010 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  As evidence pertinent to the claim of entitlement to service connection for hypertension since the May 2010 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen Issues on the 
Basis of Receipt of New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for bipolar disorder and hypertension which he asserts were aggravated by his military service.

In the May 2010 decision letter, the RO found that no new and material evidence had been submitted, and therefore did not reopen the Veteran's claims of entitlement to service connection for bipolar disorder and hypertension; the Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the decision not to reopen these issues.  Therefore, the May 2010 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2017).

Evidence considered at the time of the December 2010 decision includes the Veteran's service treatment records, including Medical Board findings, letters from private physicians, treatment records from a private mental health care facility/hospital, VA examinations pertaining to hypertension and mental health in May 1996, and statements from the Veteran.  The bases of the RO's May 2010 denial to reopen the issues, and the initial June 1994 denial of service connection for bipolar disorder and hypertension were that both conditions existed prior to service and were not shown to have been aggravated beyond their normal progression in service.

In support of his claims to reopen the issues of entitlement to service connection for bipolar disorder and hypertension, the Veteran testified at the January 2017 Board hearing that he had been receiving Social Security Disability benefits since he got out of the military.  Records of any application for benefits, the determination by the Social Security Administration (SSA), and the medical evidence considered in reaching a conclusion as to the Veteran's claim for SSA disability benefits have not been associated with the Veteran's VA claims file, and consequently have not been considered in any of the prior RO decisions.  Additionally, with regard to his hypertension, the Veteran testified that pre-service, he was told that he had "white coat syndrome" where he would get nervous before having his blood pressure tested but that afterward he would be fine.  He further stated that he was never put on any medications for his hypertension until testing at the naval hospital during service.   

This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the issues of entitlement to service connection for bipolar disorder and hypertension is warranted.
  

ORDER

New and material evidence having been received, the issue of entitlement to service connection for bipolar disorder is reopened.

New and material evidence having been received, the issue of entitlement to service connection for hypertension is reopened.


REMAND

Further development is found needed prior to adjudication of the underlying issues on appeal.

As an initial matter, the Board has found that new and material evidence has been received sufficient to reopen the issues of entitlement to service connection for bipolar disorder and hypertension, but concludes that having been reopened, additional development is required before the underlying service connection claims may be adjudicated.  When the Veteran's claims to reopen the issues were denied by the RO in the March 2013 rating decision, July 2014 Statement of the Case, and July 2015 Supplemental Statement of the Case, the bases for the denials were that new and material evidence had not been submitted.  There is no indication that the underlying claims were considered on the merits on any of these occasions.  Thus, while the issues have been reopened, the Board does not have jurisdiction to consider them until first reviewed by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To allow for the most favorable review of the Veteran's claim in light of the Court's decision in Clemons v. Shinseki, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  See 23 Vet. App. 1 (2009).  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

As noted above, the Veteran testified at the January 2017 Board hearing that he has been in receipt of Social Security disability benefits since he separated from military service.  The Court has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant to a claim before VA, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are procured and included in the claims file.  

The Veteran has not yet been provided with VA examination and medical opinion pertaining to his present claims for service connection for a psychiatric disorder and hypertension.  Considering the evidence of record, the Board finds that such examinations must be provided in order to meet VA's duty to assist the Veteran in substantiating his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R.§ 3.159(c)(4)(i) (2017).

As the Board is remanding these appeals for further development, the AOJ should take action to ensure the Veteran's complete VA treatment records are in the claims file.


Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding updated VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact SSA and request a copy of the Veteran's application and records (medical or otherwise) upon which any disability benefits determination for the Veteran was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the claims file, and the appellant should be notified.

3.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for a VA examination to address the nature and etiology of any psychiatric disorder present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

After considering the lay and medical evidence of record, the examiner should address the following:

a.  Provide a diagnosis for any psychiatric disability present at any point during the appeal period (September 2012 to present).  

b.  State an opinion as to whether any psychiatric disorder identified above at least as likely as not (50 percent or greater probability) is a continuation of or is otherwise related to the bipolar disorder diagnosed and psychiatric symptoms documented in the Veteran's service treatment records and Medical Board. 

c.  State opinions as to whether it is clear and unmistakable (i.e. practically undebatable) that the Veteran's psychiatric decompensation in-service leading to hospitalization and diagnosis of bipolar disorder, NOS with mixed psychotic features:

i) existed prior to the Veteran's entry into military service; and

ii)  was not aggravated (permanently worsened beyond the normal progression of the disease) by service.
	
The examiner should specifically comment upon whether the Veteran's psychiatric episode and increase in psychiatric symptoms leading up to his medical discharge were due to the normal progression of any pre-existing disorder. 
	
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the development requested in Parts 1 and 2 and associating all responsive records with the claims file, schedule the Veteran for a VA examination to address the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

After considering the lay and medical evidence of record, the examiner should provide an opinion as to whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) increased in severity/worsened during military service.

If it is at least as likely as not (50 percent or greater probability) that there was an increase in disability/ a worsening of symptoms during service, please state whether it is clear and unmistakable (i.e. undebatable) that: 

a)  such increase was not permanent (i.e. was a temporary flare-up of symptoms returning to a baseline level of disability), and/or 

b)  that the increase in disability was due to the normal progression of the disease.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
	
5. Thereafter, review the requested medical opinion reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing all the above, conduct any further development deemed necessary in light of the expanded record, then readjudicate the Veteran's claims of entitlement to service connection for a psychiatric disorder and hypertension.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


